DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over  (WO2016175308 A1), corresponding to (US2018117537A1) (Yamamura et al) in view of CN103154107 A( hereinafter CN107).   Yamamura et al disclose a composite hollow fiber membrane, and specifically discloses the following technical content (see the claims, paragraphs [001] and [0064]-[0073] of the specification and Table 1). The current invention relates to a composite hollow fiber membrane being excellent in permeation performance and separation performance, having high membrane strength, and capable of easily being produced, and a method for producing the same. The composite hollow fiber ,
The membrane having a dense separation functional layer partially in the thickness direction of the membrane, produced by a non-solvent phase separation method, a heat-induced phase separation method, etc., is a membrane in which the cross-section structure is heterogeneous. The outer diameter of the composite hollow fiber membrane of the present invention is preferably 30 um or more, more preferably 40 um or more, still more preferably 50 um or more, yet still more preferably 60 wm or more. The membrane thickness of the entire composite hollow fiber membrane of the present invention is preferably from 3 to 60 um. When the membrane thickness is 3 um or more, the hollow fiber membrane can withstand buckling in the radial direction, and when the membrane thickness is 60 pm or less, permeation performance is improved. The membrane thickness is more preferably from 5 to 50 um, still more preferably from 7 to 40 um, yet still more preferably from 8 to 30 um. The resin composition (a) constituting the layer (A) of the composite hollow fiber membrane may contain an additive other than those described in (1-1) to (1-4), to the extent not impairing the effects of the present invention.
Current membrane as in claim 1 first differs from the content disclosed in the membrane of Yamamura et al in the that: The layer (A) is defined as a co-continuous structure including voids and a phase containing a cellulose ester or a polyamide resin, and the co-continuous structure has a structure period of 1 nm to 1000 nm; based on this feature it can be determined that the problem actually solved by claim 1 is how to improve membrane’s permeation performance and strength.
CN103154107A, corresponding to US2013184145A1) discloses a porous body and production method therefor, and specifically discloses the following technical content (see the claims and paragraphs 1 and 64-72 of the specification): The present invention relates to a porous material which has a structure controllable in the order of nanometers to micrometers and comprises a polymethyl 
The second difference of claim 1 with respect to the combination of references is the  results obtained from the membrane when the Fourier transformation is applied to a region of the membrane( limitation of previous claim 2), which now incorporated into claim 1/
CN’107 discloses that in a curve of a graph which is obtained by Fourier transformation of a micrograph taken for a square field having a side length of 10 times to 100 times of said pore diameter of said porous material and plots the wavenumber on the abscissa and the strength on the ordinate, the half value width of a peak, (a), and the maximum wavelength of said peak, (b), satisfies a condition, 
 Dependent claims 3 and 7-8 further define the cited claim 1. D1Yamamoto et al disclose that the layer (A) has a thickness of 0.1 to 5 wm; an outermost layer of the composite hollow fiber membrane is the layer (A); the layer (B) has a spherical structure or a three-dimensional network structure; the composite hollow fiber membrane has an outer diameter of 50 um or more; and the composite hollow fiber membrane has a thickness of 7 to 40 um. As shown, Yamamoto et al disclose the additional technical features of claims 3 and 7-8.  This reference disclose that the layer (A) contains a cellulose ester, and may also contain a polyamide resin and a polyester resin; and the layer (B) contains a cellulose ester. On this basis, it is a conventional selection in this art that the layer (B) contains at least one compound selected from the group consisting of a cellulose ester, a polyamide resin and a polyester resin. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (WO2016175308 A1), corresponding to (US2018117537A1) (Yamamura et al) as applied to claim 1,  in view of JP H0465505 (hereinafter ‘505).  Claim 9 is directed to a method for producing a composite hollow fiber membrane. In view of the above comment on claim 1, Yamamura et al disclose (see the claims, paragraphs [001 ] and [0064]-[0073]  and specification and Table 1) a method for producing a composite hollow fiber membrane is a method for producing a composite hollow fiber membrane having two or more layers. .
Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive.  The rejection above was previously discussed, and fully incorporated above.  The composition and layers materials and method of making the membrane by co-extrusion is disclosed in the references, and the .
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/3/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/ Primary Examiner, Art Unit 1779